Order filed May 9, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-11-00283-CR
                                    __________

                          JOE LOUIS TIENDA, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 428th District Court
                                 Hays County, Texas
                             Trial Court Cause No. 07-802


                                     ORDER
       This appeal has been unduly stalled due to the failure of Appellant’s
appointed counsel, Michael Packard, to file an appellate brief. The brief was
originally due on November 19, 2012. On December 19, the court on its own
motion granted an extension until January 3, 2013. We have had no further
communication from counsel.        More than four months have passed since the
extended deadline, and counsel has yet to file a brief.
      By this order, Michael Packard is ORDERED to file in this court a brief on
behalf of Appellant on or before May 24, 2013.


                                                     PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          2